 

Exhibit 10.3

 

NOTICE OF AND CONSENT TO TEMPORARY SALARY ADJUSTMENT

 

This Notice of and Consent to Temporary Salary Adjustment (this “Notice and
Consent”) is made as of April 7, 2020 (the “Effective Date”) between Boot Barn
Holdings, Inc., (together with its subsidiaries, “Boot Barn”) and
[______________] (“Executive”). 

 

1.



Temporary Reduction and Consent

 

a.



As of April 12, 2020 and continuing through July 11, 2020 (the “Reduction
Period”),  Boot Barn shall temporarily reduce (the “Temporary Reduction”)
Executive’s base salary from an annual rate of $[________] (the “True Base
Salary”) to an annual rate of $[______] (the “Temporary Base Salary”),
representing a twenty-five percent (25%) reduction.    Executive consents to the
Temporary Reduction solely during the Reduction Period.  Executive hereby agrees
that during the Reduction Period the Temporary Reduction shall not constitute an
event of Good Reason as defined under Section [____] of that certain employment
agreement by and between Executive and Boot Barn, dated as of [______________]
(the “Employment Agreement”) or breach of the Employment Agreement.

 

b.



Notwithstanding the Temporary Reduction or anything to the contrary in the
Employment Agreement, if Executive’s employment with Boot Barn shall terminate
during the Reduction Period under circumstances that give rise to payments to
the Executive under the Employment Agreement, including, without limitation, any
severance or change in control payments or benefits, then Executive’s Base
Salary for purposes of calculating any payments due to Executive under the
Employment Agreement shall be the True Base Salary.

 

2.



Return to True Base Salary.  As of July 11, 2020, Boot Barn shall increase
Executive’s base salary to the True Base Salary.

 

3.



Deferral of Fiscal Year 2020 Bonus

 

a.



Executive has agreed that Boot Barn may defer the payment of any Fiscal Year
2020 bonus which Executive is otherwise entitled to receive, provided that
payment shall be made no later than September 1, 2020.

 

4.



Miscellaneous.  This Notice and Consent shall be governed by the laws of the
State of California.  This Agreement shall bind and inure to the benefit of and
be enforceable by Executive, Boot Barn and their respective heirs, executors,
personal representatives, successors and assigns.  Except for the Temporary
Reduction, all other terms and conditions of the Employment Agreement shall
remain in full force and effect.  This Notice and Consent may be executed by the
parties hereto in counterparts, each of which shall be deemed an original, but
all of which shall constitute one and the same agreement. By executing this
Notice and Consent, Executive acknowledges and agrees that this Notice and
Consent constitutes adequate notice of the subject matter described herein,
notwithstanding any notice provisions of the Employment Agreement.  This Notice
and Consent does not alter or modify in any way the at-will employment status of
Executive’s relationship to Boot Barn and does not confer upon Executive any
right to any severance or termination payments.

   



 



 

IN WITNESS WHEREOF, the parties have executed this Notice and Consent as of the
Effective Date.

 

 

 

 

BOOT BARN HOLDINGS, INC.

 

 

 

/s/ James G. Conroy

 

James G. Conroy

 

President and Chief Executive Officer

 

(Principal Executive Officer)

 

 

 

 

 

EXECUTIVE

 

 

 

By:

 

Name:

 

Title:

 

 

